DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction/Election, Response to Amendment, and Status of Claims
Applicant’s election without traverse of Invention II, drawn to a method of forming a cutting element, Claims 11-20, and election of Species I, drawn to discrete alloy particles, in the reply filed on October 19, 2022, is acknowledged.
Claims 1-10 are withdrawn from further consideration, and subsequently cancelled (see response to amendment below), pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, drawn to a method of forming a supporting substrate for a cutting element, and to Species II, drawn to discrete elemental particles, there being no allowable generic or linking claim. 
Applicant’s subsequent amendments to the claims, filed October 19, 2022, is also acknowledged. Claims 1-10 are cancelled.
Claims 11-20 are currently pending and considered in this office action. 
Priority
Applicant’s claim to priority in parent application no. 15/594,174, filed My 12, 2017, is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17, and dependent claims thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17, the claim recites “a liquidus temperature of the discrete particles” in line 5. It is unclear if discrete particles refers to discrete WC particles or discrete particles comprising Co, Al and one or more of C and W. Examiner interprets the claims to refer to discrete particles comprising Co, Al and one or more of C and W.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20050050801 A, cited in IDS filed September 24, 2019) in view of Ishida (US 20140007995 A1).
Regarding Claims 11-12 and 14, Cho discloses a method of forming a cutting element (Abstract), comprising: 
providing a supporting substrate comprising WC particles dispersed within a homogenized Co binder (para. [0007]; para. [0042]). One of ordinary skill in the art would appreciate that the cobalt binder in a cemented tungsten carbide substrate would be a homogenized binder. 

Cho discloses wherein the binder material (within the substrate, and therefore within the cemented tungsten carbide substrate) may comprise Co, Al, and W, and alloys thereof (para. [0007]; [0042]), but does not expressly disclose wherein the homogenized binder is a combination of Co, Al, W and C (Claim 11) and alloy thereof (Claim 12).
Ishida discloses a Co-based alloy consisting of Co, Al, W and C, comprising 0.1-10% Al, 3.0-45% W and preferably 0.001-0.5 C (Abstract; para. [0031]; see Table 4, Example 2 where alloy consists of Co, Al, W and C). One of ordinary skill in the art would appreciate this alloy to have a homogenized (uniformly dispersed) microstructure (for example see Fig. 10-11; see also para. [0040] wherein the alloy is solution treated (i.e., homogenized)). Ishida teaches wherein this alloy allows for high-temperature strength and structural stability (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the Co-based superalloy composition of Ishida for the binder material for the cemented tungsten carbide substrate of Cho in order to comprise a substrate which is wear resistant and also has high strength structural stability at high temperatures. The Co-based superalloy binder reads on the limitations of Claim 11 (homogenized binder comprising Co, Al, W and C) and Claim 12 (homogenized Co-Al-W-C alloy binder).

Cho further discloses depositing a powder comprising diamond particles directly on the supporting substrate (para. [0002]; Fig. 2A, substrate 12 and superabrasive particle layer 14; see para. [0041]; para. [0068]); and
subjecting the supporting substrate and the powder to elevated temperatures and elevated pressures to diffuse a portion of the homogenized binder of the supporting substrate into the powder and inter-bond the diamond particles (Abstract; para. [0002]; para. [0037]; para. [0068]).

Cho teaches forming carbide bonds between the binder metal and diamond (para. [0042]), but does not expressly disclose wherein the HPHT process converts portions of the homogenized binder within interstitial spaces between the inter-bonded diamond particles into a thermally stable material comprising (Claim 11) k-carbide precipitates or (Claim 14) to comprise one or more Co3AlC1-x precipitates, where 0≤x≤0.5.
However, the binder material in the substrate, use of diamond particles, and the HPHT process of Cho in view of Ishida are substantially the same as the instant invention. 
Binder Material:
Ishida discloses a binder composition comprising consisting of Co, Al, W and C and further comprising 0.1-10% Al, 3.0-4.5% W, 0.001-0.5 C and balance Co (Abstract; para. [0031]; see Table 4, Example 2 where alloy consists of Co, Al, W and C). 
The instant invention discloses a Co-Al-W-C binder composition such as 5-15% Al, 5-30% W, 0.1-0.2% C and 60-99% Co (para. [0066]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
HPHT Parameters:
Cho discloses HPHT parameters comprising 1-7 GPa, 1200-1500C (para. [0037]), and times such as 20 minutes (see examples 3 in para. [0069]). Cho teaches temperature ranges are chosen in order to melt the binder to infiltrate the diamond particles (para. [0002] and para. [0042]). 
The instant invention discloses parameters of the same (para. [0067]). One of ordinary skill in the art would appreciate that a HPHT temperature that is greater than the solidus temperature and less than or equal to the liquidus temperature, or greater than the liquidus temperature, of the cobalt based superalloy of Ishida, falls within the temperature ranges disclosed and taught by Cho (see above).

 It would be obvious that the binder material of Cho and Ishida react the same as the instant invention and form a thermally stable material, within interstitial spaces between the inter-bonded diamond particles, which comprises (Claim 11) k-carbide precipitates and (Claim 14) one or more Co3AlC1-x precipitates, where 0≤x≤0.5, because the binder material type, diamond particles, and HPHT process parameters (same pressure, temperature and time) are the same as the instant invention. Further, Ishida teaches wherein the Co alloy is capable of forming a Co3Al intermetallic, and it is obvious to one of ordinary skill in the art that this intermetallic would be capable of forming the Co3AlC precipitate when reacted with the C from diamond at the HPHT conditions of Cho.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 13, Cho discloses subjecting the supporting substrate and the powder to elevated temperatures and elevated pressures to diffuse a portion of the homogenized binder of the supporting substrate into the powder comprises heating the supporting substrate and the powder to at least one temperature greater than the solidus temperature of the homogenized binder and to at least one pressure greater than 1 atmosphere (para. [0037]). 
One of ordinary skill in the art would appreciate the temperature ranges of Cho are above the solidus temperature of the Co superalloy of Ishida. Additionally, Cho teaches choosing temperature ranges in order to melt the binder (be above the solidus) to infiltrate the diamond particles (para. [0002] and para. [0042]). 

Regarding Claim 15, Cho and Ishida disclose the same processing steps and materials as the instant invention (see Claim 11 above), therefore it would be obvious that Cho and Ishida disclose wherein converting portions of the homogenized binder within interstitial spaces between the inter-bonded diamond particles into a thermally stable material comprises forming the thermally stable material to further comprise one or more of FCC L12 phase precipitates, FCC DO22 phase precipitates, D85 phase precipitates, DO1 phase precipitates, j phase precipitates, FCC LIo phase precipitates, WC precipitates, and MXC precipitates, where x > 2 and M = Co,W.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Additionally, Ishida teaches that forming the L12 FCC precipitate improves high temperature strength and structural stability (Abstract; para. [0008]). It would have further been obvious to form this phase in the thermally stable material of Cho and Ishida in order to improve high temperature strength and high temperature structural stability within the regions bonded to and between the diamond abrasive grains.

Regarding Claim 16, Cho and Ishida do not expressly disclose solution treating the ‘thermally stable material’ to decompose the k-carbide precipitates thereof into FCC L12 phase precipitates.
Ishida discloses solution heat treating as high as 1400C in order to remove processing strain and to further homogenize the material (para. [0040]). Ishida teaches the solution heat treatment prepares the material for aging the cobalt alloy to tailor the formation of the strengthening and high temperature stable FCC L12 precipitates (para. [0009]). Ishida teaches this process may be repeated multiple times (para. [0009]).
Cho teaches wherein heating of the cutting element components must be conducted under high pressure, such as 7GPa, to prevent the conversion of diamond to graphite (para. [0046]).	
It would have been obvious to one of ordinary skill in the art to have conducted further solution heat treatment and aging, as taught by Ishida, after the HPHT processing, for the invention disclosed by Cho and Ishida. One would be motivated to do this in order to re-establish the desired microstructure of the cobalt alloy binder in the cemented tungsten carbide substrate after the HPHT processing, therefore ensuring high strength and stability at high temperatures for the cutting element. Further, it would have been obvious to conduct such a heat treatment under high pressure, such as 7GPa, as taught by Cho, in order to prevent the diamond grains from converting to graphite (see teaching by Cho above). 
It would have been obvious to one of ordinary skill in the art that the subsequent processing (solution heat treatment at 7GPa) of the HPHT processed cutting element of Cho and Ishida result in the decomposition of the k-carbide precipitates into FCC L12 phase precipitates within the thermally stable material because the solution treatment of Ishida and Cho is the same as the instant invention (see para. [0040] of Ishida and para. [0046] of Cho; see para. [0079] of the instant invention). One of ordinary skill in the art would appreciate that 7GPa at the temperatures described by Ishida would be above the Berman-Simon line.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Claim(s) 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20050050801 A, cited in IDS filed September 24, 2019) in view of Ishida (US 20140007995 A1) and Smith (US 20080011519 A1).
Regarding Claim 17, Cho discloses a method of forming a cutting element (Abstract), comprising: 
a supporting substrate comprising WC particles dispersed within a homogenized binder (para. [0007]; para. [0042]). One of ordinary skill in the art would appreciate that the Co binder in a cemented tungsten carbide substrate would be a homogenized binder. 

Cho discloses wherein the binder material (within the substrate, and therefore within the cemented tungsten carbide substrate) may comprise Co, Al, and W, and alloys thereof (para. [0007]; [0042]), but does not expressly disclose wherein the homogenized binder is a combination of Co, Al, W and C, and is silent towards the formation of the supporting substrate.
Ishida discloses a Co-based alloy consisting of Co, Al, W and C, comprising 0.1-10% Al, 3.0-45% W and preferably 0.001-0.5 C (Abstract; para. [0031]; see Table 4, Example 2 where alloy consists of Co, Al, W and C). One of ordinary skill in the art would appreciate this alloy to have a homogenized (uniformly dispersed) microstructure (for example see Fig. 10-11; see also para. [0040] wherein the alloy is solution treated (i.e., homogenized)). Ishida teaches wherein this alloy allows for high-temperature strength and structural stability (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the Co-based superalloy composition of Ishida for the binder material for the cemented tungsten carbide substrate of Cho in order to comprise a substrate which is wear resistant and also has high strength structural stability at high temperatures. The Co-based superalloy binder reads a homogenized binder comprising Co, Al, W and C.

Cho and Ishida are silent towards the details for the formation of the supporting substrate.
Smith teaches a method for forming the base of a cutting tool insert (para. [0011]) including: 
forming a precursor composition comprising discrete WC particles, a binding agent, and discrete binder particles (para. [0028]; para. [0031]) wherein the binder material is a Co-based superalloy (para. [0027]); and
subjecting the precursor composition to a consolidation process employing a consolidation temperature greater than or equal to a liquidus temperature of the discrete particles to form a supporting substrate including WC particles dispersed in a homogenized binder (Abstract and para. [0041], describing liquid-phase sintering; para. [0010] and [0012], describing sintering at temperatures to melt the binder metal (i.e., above the liquidus of the binder metal); para. [0038]; one of ordinary skill in the art would appreciate 1500C would be above the melting point of Co-based superalloy). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the liquid-phase sintering method of Smith to form the cemented tungsten carbide substrate for the invention disclosed by Cho and Ishida. One would be motivated to use this method because Smith teaches wherein it is suitable for a cemented tungsten carbide cutting tool insert (para. [0011]) wherein the binder material is a Co-based superalloy (para. [0027]).

Cho further discloses depositing a powder comprising diamond particles over the supporting substrate (para. [0002]; Fig. 2A, substrate 12 and superabrasive particle layer 14; see para. [0041]; para. [0068]); and
subjecting the supporting substrate and the powder to elevated temperatures and elevated pressures to diffuse a portion of the homogenized binder of the supporting substrate into the powder and inter-bond the diamond particles (Abstract; para. [0002]; para. [0037]; para. [0068]).

Cho teaches forming carbide bonds between the binder metal and diamond (para. [0042]), but does not expressly disclose wherein the HPHT process converts portions of the homogenized binder within interstitial spaces between the inter-bonded diamond particles into a thermally stable material comprising k-carbide precipitates.
However, the binder material in the substrate, use of diamond particles, and the HPHT process of Cho and Ishida are substantially the same as the instant invention. 
Binder Material:
Ishida discloses a binder composition comprising consisting of Co, Al, W and C and further comprising 0.1-10% Al, 3.0-4.5% W, 0.001-0.5 C and balance Co (Abstract; para. [0031]; see Table 4, Example 2 where alloy consists of Co, Al, W and C). 
The instant invention discloses a Co-Al-W-C binder composition such as 5-15% Al, 5-30% W, 0.1-0.2% C and 60-99% Co (para. [0066]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
HPHT Parameters:
Cho discloses HPHT parameters comprising 1-7 GPa, 1200-1500C (para. [0037]), and times such as 20 minutes (see examples 3 in para. [0069]). Cho teaches temperature ranges are chosen in order to melt the binder to infiltrate the diamond particles (para. [0002] and para. [0042]). 
The instant invention discloses parameters of the same (para. [0067]). One of ordinary skill in the art would appreciate that a HPHT temperature that is greater than the solidus temperature and less than or equal to the liquidus temperature, or greater than the liquidus temperature, of the cobalt based superalloy of Ishida, falls within the temperature ranges disclosed and taught by Cho (see above).

 It would be obvious that the binder material of Cho and Ishida react the same as the instant invention and form a thermally stable material, within interstitial spaces between the inter-bonded diamond particles, which comprises k-carbide precipitates because the binder material type, diamond particles, and HPHT process parameters (same pressure, temperature and time) are the same as the instant invention.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 18, Smith further teaches wherein the substrate formation process includes pre-sintering in order to provide structural stability for machining prior to final sintering, such as for larger parts (para. [0012] and para. [0036]). It would be obvious to one of ordinary skill in the art to pre-sinter at the same consolidation temperature as final sintering in order to successfully pre-sinter the part. 
Therefore Cho in view of Ishida and Smith disclose wherein subjecting the precursor composition to at least one consolidation process comprises: sintering the precursor composition at the consolidation temperature to form a preliminary supporting substrate comprising the WC particles dispersed in a partially homogenized binder comprising Co, W, C, and Al; and 
heating the preliminary supporting substrate to a temperature greater than a liquidus temperature of the partially homogenized binder to form the supporting substrate.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, Ishida and Smith, as applied to Claim 18 above, and further in view of Ishii (US 20190076920 A1).
Regarding Claim 19, Smith further discloses wherein sintering the precursor composition further comprises subjecting the precursor composition to an applied and elevated pressure (para. [0038]). 
Smith discloses compacting at pressures greater than 10MPa (para. [0033]), but does not expressly disclose sintering pressures greater than or equal to about 10 megapascals.
Ishii discloses a similar method of sintering tungsten carbide within a binder phase comprising a Co-based alloy with Al, W and C (Abstract; para. [0023]-[0025]) wherein sintering parameters are suitably 1000-1800C and 10MPa to 16GPa in order to successfully realize a dense product (para. [0019] and [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an elevated pressure of greater than 10MPa, as taught by Ishii, for the invention disclosed by Cho, Ishida and Smith. One would be motivated to use this pressure in order to obtain a dense product, and because these pressures are well-known in the art of sintering cemented tungsten carbide. Additionally, the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05

Regarding Claim 20, Cho discloses wherein subjecting the supporting substrate and the powder to elevated temperatures and elevated pressures comprises heating the supporting substrate and the powder to a temperature greater than or equal to the liquidus temperature of the homogenized binder of the supporting substrate (para. [0038]). One of ordinary skill in the art would appreciate that the temperature ranges of Cho, such as 1500C.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nazmy (US 20100061883 A1): teaches a Co-based superalloy comprising 25-28 W, 3-8 Al and 0.01-0.2 C and Co balance (see Table 2, example 2 comprising 27.25% W, 8% Al, 0.2% C, and Co balance) having good oxidation resistance and strength at high temperatures (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735 

/KEITH WALKER/             Supervisory Patent Examiner, Art Unit 1735